Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08.05.2020, 06.28.2021 and 12.17.2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2 – 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 30 of U.S. Patent No. 10,728,852 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the current application claims are broadened versions of the patent involving apparatus and method for wireless communication, comprising: monitoring a first bandwidth of downlink resources with a receiver of a wireless device, the first bandwidth configured with a first subcarrier spacing; receiving, in the first bandwidth, a control message that includes a grant of downlink data transmission resources for the wireless device indicating a second bandwidth of downlink resources associated with a data .
---------- ---------- ----------
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 2 – 7, 14 – 24, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Au et al (US 2016/0142292 A1, “Au-1”) in view of Au et al (US 2016/0353475 A1, “Au-2”).
Claim 30 (similarly, Claim 2). Au-1 shows an apparatus for wireless communication (fig. 1), in a system comprising:  	a processor (fig. 19: processor 604);  	memory coupled with the processor (fig. 19: memory 606); and  	instructions stored in the memory ([0071]), the instructions being executable by the processor to:  	monitor a first bandwidth of downlink resources at a wireless device, the first bandwidth associated with a first subcarrier spacing ([0050]: WF_1 may represent a first set of waveform parameters consisting of a first cyclic-prefix length, a first sub-carrier spacing etc, WF_2 may represent a second set of waveform parameters consisting of a second cyclic-prefix length, a second sub-carrier spacing);  	receive a control message that includes a grant indicating a second bandwidth of downlink resources associated with a data transmission, the second bandwidth associated with a second subcarrier spacing ([0050]: the frame structure building block may contain multiple candidates conveying different combination of parameters such as time division duplex (TDD) or frequency division duplex (FDD) mode, transmission time interval (TTI) lengths, subframe lengths, TDD subframe and/or TTI types representing different uplink/downlink transmission switching, etc.); and 	monitor the second bandwidth for the data transmission during a transmission time interval (TTI) based at least in part on receiving the grant that indicates the second bandwidth ([0050]: the frame structure building block may contain multiple candidates conveying different combination of parameters such as time division duplex (TDD) or frequency division duplex (FDD) mode, transmission time interval (TTI) lengths, subframe lengths, TDD subframe and/or TTI types representing different uplink/downlink transmission switching, etc.). Au-1 does not describe wherein a time gap exists between the control message and the data transmission.Au-2 shows a time gap exists between the control message and the data transmission (fig. 4: gap 403 and 406; [0051]: the downlink TTI 400 includes a region 401 for downlink control channels, a region 402 for downlink data transmissions, a region 403 as a guard period, a region 404 for uplink data transmissions, and a region 405 for transmission of uplink feedback information, such as an uplink ACK/NACK message… the downlink data transmissions in the region 402 and the uplink data transmissions in the region 404 are communicated over different frequency resources wherein the region 406 is a guard period separating downlink transmissions in the regions 401-402 from a preceding uplink transmission).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the time gap as taught by Au-2 in the apparatus of 
Claim 31 (similarly, Claim 20). Au-1 shows an apparatus for wireless communication (fig. 1), in a system comprising:  	a processor (fig. 19: processor 604);  	memory coupled with the processor (fig. 19: memory 606); and  	instructions stored in the memory ([0071]), the instructions being executable by the processor to:  	transmit, in a first bandwidth of downlink resources that is associated with a first subcarrier spacing ([0050]: WF_1 may represent a first set of waveform parameters consisting of a first cyclic-prefix length, a first sub-carrier spacing etc, WF_2 may represent a second set of waveform parameters consisting of a second cyclic-prefix length, a second sub-carrier spacing), a control message that includes a grant for a wireless device indicating a second bandwidth of downlink resources associated with a data transmission, the second bandwidth associated with a second subcarrier spacing ([0050]: the frame structure building block may contain multiple candidates conveying different combination of parameters such as time division duplex (TDD) or frequency division duplex (FDD) mode, transmission time interval (TTI) lengths, subframe lengths, TDD subframe and/or TTI types representing different uplink/downlink transmission switching, etc.).Au does not expressly describe features to: 	schedule a time gap between the control message and the data transmission based at least in part on the control message; and 	transmit, in the second bandwidth, the data transmission during a transmission time interval (TTI) based at least in part on the time gap.Au-2 shows features to: 	schedule a time gap between the control message and the data transmission based at least in part on the control message (fig. 4: gap 403 and 406); and 	transmit, in the second bandwidth, the data transmission during a transmission time interval (TTI) based at least in part on the time gap ([0051]: the downlink TTI 400 includes a region 401 for downlink control channels, a region 402 for downlink data transmissions, a region 403 as a guard period, a region 404 for uplink data transmissions, and a region 405 for transmission of uplink feedback information, such as an uplink ACK/NACK message… the downlink data transmissions in the region 402 and the uplink data transmissions in the region 404 are communicated over different frequency resources wherein the region 406 is a guard period separating downlink transmissions in the regions 401-402 from a preceding uplink transmission).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the features as taught by Au-2 in the apparatus of Au-1 to efficiently support different traffic types.
---------- ---------- ----------
Claim 3. Au-2 shows the method of claim 2, wherein the time gap allows the wireless device to switch from monitoring the first bandwidth to monitoring the second bandwidth, and wherein the time gap does not include any transmissions to the wireless device ([0051]: the downlink TTI 400 includes a region 401 for downlink control channels, a region 402 for 
Claim 4. Au-2 shows the method of claim 2, wherein the time gap allows the wireless device to prepare receiver circuitry to switch from receiving in the first bandwidth to receiving in the second bandwidth ([0041]: the region 203 is a guard period (GP) separating the downlink transmissions in the regions 201-202 and the uplink transmissions in the regions 204-205, the GP 203 can help reduce interference when switching between uplink and downlink transmissions in the TDD network, the region 206 is a guard period, which separates downlink transmissions in the regions 201-202 from the preceding uplink transmissions).
Claim 5. Au-2 shows the method of claim 2, wherein the second bandwidth comprises a subset of frequencies on a same cell as the first bandwidth ([0035]: TDD TTIs in the TDD frame over different OFDM frequency sub-bands have different TTI lengths and/or different subcarrier spacings, TDD TTIs in the TDD frame over the same OFDM frequency sub-band have different TTI lengths and/or different subcarrier spacings).
Claim 6. Au-2 shows the method of claim 2, wherein the first subcarrier spacing and the second subcarrier spacing are the same ([0035]: TDD TTIs in the TDD frame over different OFDM frequency sub-bands have different TTI lengths and/or different subcarrier spacings, TDD TTIs in the TDD frame over the same OFDM frequency sub-band have different TTI lengths and/or different subcarrier spacings).
Claim 7. Au-2 shows the method of claim 2, wherein the first bandwidth and the second bandwidth at least partially overlap (clm. 27-28).
Claim 14. Au-2 shows the method of claim 2, further comprising:  	receiving the data transmission in the second bandwidth during a second part of the TTI, wherein the grant is received in a first part of the TTI before the second part of the TTI ([0044]: scheduling these types of transmissions may be inefficient due to signaling overhead incurred for small packet transmissions, the latency of a scheduling request and grant procedure, and the power consumption incurred by a transmitting device or access point to handle this overhead and delay).
Claim 15. Au-2 shows the method of claim 14, further comprising:  	processing the grant during the first part of the TTI and prior to receiving the data transmission ([0049]).
Claim 16. Au-2 shows the method of claim 14, further comprising:  	receiving, based at least in part on the grant, a first portion of the data transmission in the first bandwidth during the first part of the TTI prior to switching to monitoring the second bandwidth in the second part of the TTI ([0051]: the downlink TTI 400 includes a region 401 for downlink control channels, a region 402 for downlink data transmissions, a 
Claim 17. Au-2 shows the method of claim 16, further comprising:  	receiving an indication of a duration to receive the first portion of the data transmission in one or both of the grant, or a radio resource control message, or a message broadcast to a plurality of wireless devices ([0047]: the control signals in region 324 may include, for example, ACK/NACK messages acknowledging receipt of a previous uplink transmission, or signaling indicating a grant of uplink resources for the region 322).
Claim 18. Au-2 shows the method of claim 2, further comprising:  	receiving the data transmission in the second bandwidth during the TTI, wherein the grant is received in a previous TTI ([0044]: scheduling these types of transmissions may be inefficient due to signaling overhead incurred for small packet transmissions, the latency of a scheduling request and grant procedure, and the power consumption incurred by a transmitting device or access point to handle this overhead and delay).
Claim 19. the method of claim 18, further comprising:  	receiving, in the first bandwidth during the TTI, the control message that includes the grant of downlink data transmission resources of a second TTI, wherein the second TTI follows the TTI.---------- ---------- ----------
Claim 21. Au-2 shows the method of claim 20, wherein the time gap allows time for the wireless device to switch from monitoring the first bandwidth to monitoring the second bandwidth, and wherein the time gap does not include any transmissions to the wireless device ([0051]: the downlink TTI 400 includes a region 401 for downlink control channels, a region 402 for downlink data transmissions, a region 403 as a guard period, a region 404 for uplink data transmissions, and a region 405 for transmission of uplink feedback information, such as an uplink ACK/NACK message… the downlink data transmissions in the region 402 and the uplink data transmissions in the region 404 are communicated over different frequency resources wherein the region 406 is a guard period separating downlink transmissions in the regions 401-402 from a preceding uplink transmission).
Claim 22. Au-2 shows the method of claim 20, wherein the time gap allows time for the wireless device to prepare receiver circuitry to switch from receiving in the first bandwidth to receiving in the second bandwidth ([0041]: the region 203 is a guard period (GP) separating the downlink transmissions in the regions 201-202 and the uplink transmissions in the regions 204-205, the GP 203 can help reduce interference when switching between uplink and downlink transmissions in the TDD network, the region 206 is a guard period, which separates downlink transmissions in the regions 201-202 from the preceding uplink transmissions).
Au-2 shows the method of claim 20, wherein the first subcarrier spacing and the second subcarrier spacing are the same ([0035]: TDD TTIs in the TDD frame over different OFDM frequency sub-bands have different TTI lengths and/or different subcarrier spacings, TDD TTIs in the TDD frame over the same OFDM frequency sub-band have different TTI lengths and/or different subcarrier spacings).
Claim 24. Au-2 shows the method of claim 20, wherein the first bandwidth and the second bandwidth at least partially overlap (clm. 27-28).
Claim 29. Au-2 shows the method of claim 20, further comprising:  	transmitting the data transmission in the second bandwidth during the TTI, wherein the grant is transmitted in a previous TTI ([0044]: scheduling these types of transmissions may be inefficient due to signaling overhead incurred for small packet transmissions, the latency of a scheduling request and grant procedure, and the power consumption incurred by a transmitting device or access point to handle this overhead and delay).---------- ---------- ----------
Allowable Subject Matter
Claims 8 – 13 and 25 – 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the terminal disclaimer as requested above has been filed by the applicant and approved by the Office.
---------- ---------- ----------
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
1. Sun et al, US 2018/0352570 A1: a method at a base station for performing data transmission to a user equipment in a communications system supporting carrier aggregation of at least one first carrier on which a short TTI is applied and at least one second carrier on which a long TTI is applied.
2. Cheng et al, US 2016/0345347 A1: by utilizing a carrier with a wide frequency band (i.e. a wideband carrier) in wireless communication will cause increased .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        19th February 2022